In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐2350 
GREGORY BOWES AND  
CHRISTOPHER K. STARKEY, 
                                                 Plaintiffs‐Appellants, 

                                   v. 

INDIANA SECRETARY OF STATE, ET AL., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division. 
     No. 1:14‐cv‐01322‐RLY‐DML — Richard L. Young, Chief Judge. 
                      ____________________ 

  ARGUED SEPTEMBER 8, 2016 — DECIDED SEPTEMBER 21, 2016 
                ____________________ 

    Before FLAUM, ROVNER, and SYKES, Circuit Judges. 
    FLAUM,  Circuit  Judge.  Plaintiffs  Gregory  P.  Bowes  and 
Christopher K. Starkey lost in the May 2014 Democratic pri‐
mary  election  for  Marion  County  Superior  Court  judges.  A 
few months later, and just before the general election, the dis‐
trict  court  for  the  Southern  District  of  Indiana  held  that  the 
statute establishing the system for the election of such judges, 
2                                                              No. 16‐2350 

Indiana Code § 33–33–49–13, was unconstitutional. That deci‐
sion was affirmed by this Court. Plaintiffs then sought a spe‐
cial election, which they argued was the only way to vindicate 
their constitutional rights. The district court held that a special 
election was not appropriate and granted defendants’ motion 
for summary judgment. For the reasons that follow, we agree 
and affirm. 
                                           I. Background 
    On November 1, 2012, approximately a year and a half be‐
fore Indiana’s primary election, Common Cause Indiana, a bi‐
partisan nonprofit organization, filed suit seeking a declara‐
tion that Indiana’s method of electing Marion Superior Court 
judges violated its members’ First Amendment right to cast a 
meaningful vote. The challenged statute, Indiana Code § 33–
33–49–13  (“the Statute”), established the system for electing 
judges to the Marion Superior Court, and provided at section 
(b) that a political party could not nominate through the pri‐
mary election process more than half of the candidates eligi‐
ble to sit on the Marion Superior Court. Political parties eligi‐
ble to hold primaries were those whose candidates for Indi‐
ana Secretary of State received at least ten percent of the votes 
cast in the  last general election; since  at least 1952,  only the 
Republican and Democratic parties have met this threshold. 
Common  Cause  Ind.  v.  Individual  Members  of  the  Ind.  Election 
Comm’n,  800  F.3d  913,  915  (7th  Cir.  2015).1  Because  the  pri‐
mary election process was the only way for candidates from 

                                                      
     1  Candidates with non‐major political party affiliation could gain ac‐
cess to the general ballot in different ways. A “minor” political party could 
nominate judicial candidates through a state convention; an independent 
candidate, or a candidate with less support than a minor political party 
No. 16‐2350                                                                   3

major political parties to access the general election ballot, the 
law effectively limited the candidates that could ultimately be 
selected by the voters.2 Marion County was the only place in 
the country to employ an election process of this kind. Id. at 
914.  
    On  May  6,  2014,  while  the  Common  Cause  litigation  was 
pending, Marion County held its primary election. That year, 
there  were  sixteen  open  positions  for  the  Marion  Superior 
Court.3  Eleven  Democratic  candidates  (including  plaintiffs 
Bowes  and  Starkey)  and  eight  Republican  candidates  ran. 
Plaintiffs spent almost no effort campaigning for the primary 
election and did poorly: Starkey finished last in eleventh place 
                                                     
candidate, could file a certified petition; and finally, a candidate unaffili‐
ated with any party that received 2% of the vote for Secretary of State in 
the last election could file a declaration of intent to be a write‐in candidate. 
Common Cause Ind., 800 F.3d at 915 (citing Ind. Code §§ 3–8–2–2.5, 3–8–4–
1, 3–8–4–10).
    2 Since the current version of Indiana’s election law went into effect in 
2006, there have been four judicial elections, and in each, the total number 
of candidates equaled the total number of available seats. That is, all of the 
nominees consisted of candidates from the two major parties, and every 
Democratic  and  Republican  candidate  ran  unopposed  (and,  due  to  the 
Statute, an even split of Democrats and Republicans was elected). Common 
Cause Ind., 800 F.3d at 915–16. In the forty years since Indiana introduced 
this election process, there have only been two elections where a non‐ma‐
jor party candidate appeared on the ballot, and none has been elected into 
office. Id. at 916.  
     3 The thirty‐six judges of the Marion Superior Court are elected to six‐
year terms beginning on January 1 after the year of each judge’s election. 
These terms are staggered, such that sixteen of the thirty‐six judges serve 
for terms beginning in 2006 (and then 2012, 2018, and so forth), and the 
other  twenty  judges  serve  for  terms  beginning  in  2008  (and  then  2014, 
2020, and so forth). Common Cause Ind., 800 F.3d at 914.  
4                                                         No. 16‐2350 

with 5,698 votes, and Bowes came in tenth with 8,551 votes. 
Under the Statute, only eight Democratic and eight Republi‐
can candidates could qualify for the general election, so plain‐
tiffs’ names were not included on the ballot. 
    Four days before the primary election, Starkey had filed a 
motion to intervene in the Common Cause litigation. Starkey’s 
motion  requested  an  injunction  requiring  his  placement  on 
the  general  election  ballot.  On  June  18,  2014,  the  magistrate 
judge denied Starkey’s motion because Common Cause had 
not sought injunctive relief, and the court decided that it was 
not proper to allow Starkey to change the course of the litiga‐
tion at that late stage. The magistrate judge also determined 
that  Starkey  lacked  an  interest  in  the  litigation  such  that  it 
would be impaired without his participation. 
    Two months later, and less than three months before the 
upcoming  general  election,  on  August  11,  2014,  Bowes  and 
Starkey  filed  a  suit  challenging  the  constitutionality  of  the 
Statute in the Indiana district court. Plaintiffs again requested 
injunctive relief requiring the State of Indiana to place them 
on the ballot for the November 4, 2014 general election.  
    On October 9, 2014, the district court resolved the Common 
Cause litigation, holding that the Statute was facially uncon‐
stitutional. See Common Cause Ind. v. Ind. Sec’y. of State, et al., 
60 F. Supp. 3d 982 (S.D. Ind. 2014). The district court reasoned 
that the Statute severely burdened the right to vote without 
furthering important state interests. See id. at 991. The court 
permanently enjoined the state from enforcing the Statute, but 
stayed  the  ruling  pending  a  final  determination  from  this 
Court. We affirmed that decision on September 9, 2015. Com‐
mon Cause Ind., 800 F.3d at 914, 928. 
No. 16‐2350                                                              5

     On November 7, 2014—after the district court had issued 
its  opinion  in  Common  Cause,  but  while  the  appeal  was  still 
pending, and three days after the November 4, 2014 general 
election—plaintiffs filed in their own suit a motion for leave 
to file an amended complaint reflecting the district court’s rul‐
ing  in  Common  Cause  and  adding  two  new  defendants:  the 
Marion County Clerk and the Marion County Election Board.4 
The  district  court  granted  that  motion.  The  amended  com‐
plaint asked the court to void the results of the 2014 general 
election for Marion Superior Court Judge and order defend‐
ants to hold a special election. Specifically, plaintiffs requested 
that the district court unseat the sixteen superior court judges 
elected in the 2014 general election so that a special election 
could be held at the same time as the regularly scheduled gen‐
eral  election  on  November  8,  2016.5  Under  plaintiffs’  pro‐
posed special election, only the nineteen candidates who were 
on the primary ballot in 2014 would be placed on the special 
election ballot in 2016.  
   The  parties  filed  cross  motions  for  summary  judgment, 
and the district court granted defendants’ motion. The district 
court  relied  on  our  case  law  characterizing  the  remedy  of  a 
special election as “an extraordinary remedy which the courts 
should  grant  only  under  the  most  extraordinary  of  circum‐
stances.”  See  Bowes  v.  Ind.  Sec’y  of  State,  No.  1:14‐cv‐013220‐
RLY‐DML,  2016  WL  2894436,  at  *3  (S.D.  Ind.  May  18,  2016) 

                                                     
    4 The original defendants were the Indiana Secretary of State, the In‐
diana Election Commission, and the Governor of Indiana.  
    5 Because a Marion Superior Court judge’s term lasts for six years and 
the elections are staggered, no Superior Court judges were up for reelec‐
tion in 2016.  
6                                                         No. 16‐2350 

(quoting Gjersten v. Bd. of Election Comm’rs for City of Chi., 791 
F.2d  472,  478  (7th  Cir.  1986)  (internal  citation  and  quotation 
marks omitted)). Considering the equitable factors set forth in 
Gjersten,  the  district  court  determined  that  plaintiffs’  filings 
were not sufficiently timely and highlighted the “significant 
burden a special election would have on the Marion County 
judiciary, the candidates, the Marion County Clerk, the Mar‐
ion County Election Board and its volunteers, and the county 
as a whole.” Bowes, 2016 WL 2894436, at *2–4. This appeal fol‐
lowed. 
                             II. Discussion 
    On appeal, plaintiffs argue that the district court erred by 
refusing  to  order  a  special  election.  They  contend  that  their 
suit was timely because Starkey had moved to intervene in the 
Common Cause suit before the primary election, and because 
plaintiffs had filed their own suit several months before the 
general  election.  They  also  argue  that  the  district  court  ig‐
nored certain equitable factors that weighed in their favor and 
overstated  the  degree  to  which  holding  a  special  election 
would burden the county.  
     A. Standard of Review 
    As an initial matter, the parties disagree on the appropri‐
ate standard of review. Although plaintiffs are correct that we 
review  denials  of  summary  judgment  de  novo,  this  case  in‐
volves a request for equitable relief. We have explained that it 
is appropriate to “give great deference to the district court’s 
decision as to the precise equitable relief necessary in a par‐
ticular  case.”  Gjersten,  791  F.2d  at  479. Although  the  district 
court did not grant the requested equitable remedy of a spe‐
No. 16‐2350                                                        7

cial election, there is no reason that a decision to deny equita‐
ble relief would be evaluated under a different standard. Ac‐
cordingly, we review the district court’s decision to deny eq‐
uitable relief for an abuse of discretion. See id.; Harper v. City 
of Chi. Heights, 223 F.3d 593, 601 (7th Cir. 2000) (“Appellate re‐
view of a district court’s choice of remedy in a voting rights 
case is for abuse of discretion.”) (citation omitted).  
   B. Equitable Factors 
    In denying plaintiffs’ request for a special election, the dis‐
trict court considered the equitable factors that we set forth in 
Gjersten.  In  Gjersten,  the  district  court  declared  unconstitu‐
tional  a  law  mandating  differing  signature  thresholds  for 
ward  committeeman  candidates  and  township  committee‐
man candidates. In addition to invalidating the law, the court 
ordered  special  elections  in  specified  wards.  On  appeal,  we 
affirmed  the  decision  holding  the  law  unconstitutional,  but 
reversed  the  determination  that  special  elections  were  war‐
ranted.  We  explained  that  imposing  a  special  election  is  a 
“drastic remedy,” 791 F.2d at 473, and found that the district 
court had not given enough consideration to the equitable fac‐
tors underlying the decision:  
       The  remedy  of  a  special  election  has  been  de‐
       scribed by courts as “drastic if not staggering,” 
       and  as  an  “extraordinary  remedy  which  the 
       courts  should  grant  only  under  the  most  ex‐
       traordinary  of  circumstances.”  A  federal  court 
       reaching into the state political process to inval‐
       idate  an  election  necessarily  implicates  im‐
       portant concerns of federalism and state sover‐
8                                                          No. 16‐2350 

        eignty. It should not resort to this intrusive rem‐
        edy until it has carefully weighed all equitable 
        considerations. 
Id. at 478 (citations omitted).  
     Gjersten  did  not  set  forth  a  precise  test  for  determining 
when a special election is appropriate. Instead, we explained 
that each case must be examined individually. We highlighted 
the importance of “carefully consider[ing] both the integrity 
of  the  electoral  system  and  the  necessities  of  the  process  of 
governing,” and in doing so, assessing whether “the plaintiffs 
filed  a  timely  pre‐election  request  for  relief.”  Id.  at  479.  We 
elaborated that “[t]he court must … require the plaintiffs to 
demonstrate that the unconstitutional practice had a signifi‐
cant impact  on  the  particular election they  seek to have  de‐
clared invalid.” Id. Finally, we explained that “[i]f the plain‐
tiffs establish that they pursued their rights in a timely fashion 
and  that  the  election  is  suspect,  the  court  must  balance  the 
rights of the candidates and voters against the state’s signifi‐
cant interest in getting on with the process of governing once 
an electoral cycle is complete.” Id. On our review of the equi‐
table factors in this case, we conclude that the district court 
did not abuse its discretion in denying plaintiffs’ request for a 
special election.  
    The district court first found that plaintiffs’ request for re‐
lief was not timely because they filed their complaint and re‐
quest for a preliminary injunction only three months before 
the 2014 general election, and filed an amended motion for a 
preliminary injunction on October 15, 2014—nine days after 
early voting in the general election had begun. Plaintiffs argue 
that because they filed suit eighty‐five days before the general 
election, and Starkey had moved to intervene in the Common 
No. 16‐2350                                                             9

Cause  litigation  six  months  before  the  general  election  (and 
days before the primary election), the request for relief  was 
timely. 
    The  district  court’s  conclusion  that  plaintiffs’  request  for 
relief was untimely is reasonable. In Gjersten, we explained: 
“Admittedly, it is not always easy to determine whether the 
plaintiffs have made a timely attempt to protect their rights. 
Timeliness must be judged by the knowledge of the plaintiffs 
as  well  as  the  nature  of  the  right  involved.”  Id.  at  480  n.12. 
Thus, we must consider the fact that plaintiffs were aware of 
the Common Cause suit when it was filed in November 2012, 
became primary candidates in early February 2014, and did 
not  file  suit  to  vindicate  their  rights  until  August  2014,  two 
months  after  losing  the  primary  election.  Although  Starkey 
had  moved  to  intervene  in  the  Common  Cause  case  in  May 
2014, which was three months after declaring his candidacy 
(and two days before the primary election), he (and Bowes) 
waited until two months after losing the motion in June 2014 
to file this suit—even though they knew that the general elec‐
tion was fast approaching.  
    Though  plaintiffs’  efforts  may  not  be  egregiously  late, 
Gjersten  teaches  that  context  matters,  and  that  plaintiffs  in 
general must act quickly once they become aware of a consti‐
tutional violation, so as not to disrupt an upcoming election 
process. See id. (“When circumstances permit, a district court 
should be afforded sufficient time in advance of an election to 
rule without disruption of the electoral cycle.”); see also Fulani 
v. Hogsett, 917 F.2d 1028, 1031 (7th Cir. 1990) (“Laches arises 
when an unwarranted delay in bringing a suit or otherwise 
pressing a claim produces prejudice to the defendant. In the 
context of elections, this means that any claim against a state 
10                                                        No. 16‐2350 

electoral procedure must be expressed expeditiously. As time 
passes, the state’s interest in proceeding with the election in‐
creases in importance as resources are committed and irrevo‐
cable decisions are made. The candidate’s … claim[] to be … 
a  serious  candidate  …  with  a  serious  injury  become[s]  less 
credible by their having slept on their rights.”) (citations omit‐
ted).  
     Plaintiffs  argue  that  they  had  until  September  8,  2014  to 
timely file a suit, because under Indiana Code § 3–10–8–8(a), 
the earliest a special election may occur is nine weeks after it 
is ordered by a court. Plaintiffs contend that the court could 
immediately have ordered the special election to take place on 
the same date as the general election. This argument ignores 
the fact that it is a near impossibility for a court to rule on a 
suit the same day it is filed. In any event, we do not need to 
establish an endpoint for the timely filing of a suit, as the in‐
quiry  depends  on  the  specific  facts  of  each  case.  Under  the 
facts here, the district court reasonably concluded that plain‐
tiffs’ suit was untimely. See Morton v. Smith, 91 F.3d 867, 870 
(7th Cir. 1990) (“A decision constitutes an abuse of discretion 
when it is not just clearly incorrect but downright unreasona‐
ble.”) (internal quotation marks omitted). 
    The district court next considered whether plaintiffs had 
demonstrated “that the unconstitutional practice had a signif‐
icant impact on the particular election they seek to have de‐
clared invalid.” Bowes, 2016 WL 2894436, at *3 (quoting Gjer‐
sten, 791 F.2d at 479). The district court concluded that to the 
extent plaintiffs could show such an impact, they would still 
be unable to overcome the significant burden that holding a 
special election would pose on Marion County.  
No. 16‐2350                                                      11

     Although we have not expounded on this equitable factor, 
it is clear that it is not enough that the unconstitutional law 
had only some impact on the election. See, e.g., Reynolds v. Sims, 
377 U.S. 533, 585 (1964). On the other hand, if plaintiffs can 
show a “reasonable possibility” that the Statute affected the 
outcome of the election, that may demonstrate a “significant 
impact.” Smith v. Cherry, 489 F.2d 1098, 1103 (7th Cir. 1973). 
Hadnott v. Amos, 394 U.S. 358 (1969), is instructive. In Hadnott, 
state  officials  barred  National  Democratic  Party  candidates, 
who were mostly African American, from appearing on the 
ballot  through  discriminatory  enforcement  of  the  election 
laws.  Id.  at  360.  The  Supreme  Court  held  that  the  Alabama 
election  officials’  discriminatory  enforcement  violated  the 
Constitution. Id. at 366. In addition, the Court ordered that a 
special election be held in Greene County, where it appeared 
that  the  National  Democratic  Party  candidates  would  have 
prevailed had they not been kept off the ballot by the election 
officials’  unconstitutional  behavior.  Id.  at  367.  In  Greene 
County,  1,938  ballots  were  marked  for  the  National  Demo‐
cratic Party straight ticket, while the Democratic Party candi‐
dates received only 1,699 to 1,709 votes. Id. at 361. 
    Plaintiffs’ case is not as compelling as that of the plaintiffs 
in  Hadnott.  In  support  of  their  contention  that  they  “might 
well  have”  prevailed  over  the  Republican  candidates  in  the 
general election, plaintiffs here cite statistics showing that, on 
average,  Republican  candidates  received  fewer  votes  than 
Democratic candidates in the last four judicial elections. (Spe‐
cifically, in the past four elections, the highest‐polling Repub‐
lican  candidate  elected  received,  on  average,  78.1%  of  the 
votes of the lowest‐polling  Democratic candidate.)  This  evi‐
dence generally shows that Democratic candidates have fared 
better than Republican candidates, and suggests that a larger 
12                                                        No. 16‐2350 

number of Democratic candidates may have been elected in 
2014  if  not  for  the  Statute.  Nonetheless,  the  fact  that  Bowes 
and Starkey spent almost no effort on campaigning weakens 
their argument that they would have beaten the two lowest‐
polling  Republican  candidates  and  been  elected  absent  the 
law. At any rate, we need not decide whether plaintiffs have 
demonstrated a “significant impact” on the election because 
other equitable factors counsel against ordering a special elec‐
tion. 
    As discussed, Gjersten held that where plaintiffs can show 
that they made a timely pre‐election request for relief and that 
the unconstitutional provision had a significant impact on the 
election, “the court must balance the rights of the candidates 
and voters against the state’s significant interest in getting on 
with the process of governing once an electoral cycle is com‐
plete.” 791 F.2d at 479. To be clear, the rights at stake here are 
plaintiffs’ right to have their names placed on the ballot and 
the voters’ right to cast a meaningful vote. Id.  
    The  district  court  determined  that  plaintiffs  could  not 
“overcome  the  significant  burden  a  special  election  would 
have on the Marion County judiciary, the candidates, the Mar‐
ion County clerk, the Marion County election board and its 
volunteers,  and  the  county  as  a  whole.”  In  particular,  the 
court noted that the Indiana legislature had not yet arrived at 
a new process for electing judges; that it would be arbitrary to 
order a special election involving only the judicial candidates 
from the 2014 election cycle, when all thirty‐six judges were 
elected under the subsequently determined unconstitutional 
process; that reelection would be disruptive to the administra‐
tion of justice; and that a special election would burden the 
No. 16‐2350                                                        13

candidates by requiring them to campaign and fundraise in a 
truncated campaign season.  
    Plaintiffs  disagree  that  holding  a  special  election  would 
greatly burden Marion County. They contend that if the dis‐
trict court simply ordered the county to hold the special elec‐
tion at the same time as the 2016 general election, there would 
be little additional expense and minimal voter confusion and 
disruption. Plaintiffs also claim that any disruption to the ju‐
diciary  would  be  minor,  as  only  sixteen  out  of  thirty‐six 
judges would be involved in the special election, and, at most, 
only three judges would be unseated. Finally, plaintiffs point 
out that the next judicial election will not occur until 2018, and 
that the judges elected in 2014 will remain in office until 2020; 
thus, voters will have to wait several years for a “meaningful 
election.” 
    A problem with many of plaintiffs’ arguments is that their 
special election proposal is arbitrary by virtue of  its limited 
scope.  If  the  existence  of  the  Statute  so  tainted  the  Marion 
County judicial elections as to warrant a special election, then 
all of the seats subject to election under the old system should 
be open for re‐election. Limiting the special election to the six‐
teen seats that were filled in the 2014 election means any un‐
fairness from allowing officials elected under the now deter‐
mined unconstitutional system to remain in office would per‐
sist  for  several  years.  Plaintiffs’  own  proposal  thus  under‐
mines their argument that it is necessary in the first place to 
undo  any  damage  created  by  the  unconstitutional  election 
process.  
   Even if we were to accept plaintiffs’ special election pro‐
posal involving only sixteen seats, the district court’s conclu‐
sion about the degree of the burden was reasonable. Indiana 
14                                                        No. 16‐2350 

has not yet amended its election procedures, so if we were to 
require a special election, we would need to specify an elec‐
tion process for Indiana to use in that election, or order that 
Indiana enact a new constitutional process right away. Either 
approach would significantly encroach into Indiana’s election 
machinery, which ought to be “a matter for legislative consid‐
eration and determination.” Reynolds, 377 U.S. at 568 (holding 
that  the  district  court  “acted  wisely  in  declining  to  stay  the 
impending  primary  election  in  Alabama,  and  properly  re‐
frained from acting further until the Alabama legislature had 
been given an opportunity to remedy the admitted discrepan‐
cies in the State’s legislative apportionment scheme ….”); see 
also  id.  (“[J]udicial  relief  becomes  appropriate  only  when  a 
legislature fails to reapportion according to federal constitu‐
tional requisites in a timely fashion after having had an ade‐
quate opportunity to do so.”). And contrary to what plaintiffs 
contend, the mere fact that Indiana Code §§ 3‐10‐8‐1 discusses 
holding  special  elections  in  certain  narrow  circumstances 
does not evince the state’s “anticipation” of holding a special 
election in the case at hand. 
   The timing of this appeal also exacerbates the burden on 
the  county.  If  a  court‐ordered  special  election  were  to  take 
place on the same day as the general election (per plaintiffs’ 
proposal), Indiana would have less than three months from 
the  date  of  oral  argument  to  implement  it.  It  is  self‐evident 
that  such  an  order  would  generate  significant  costs,  as  the 
candidates would likely have to campaign and fundraise, and 
the government would need to complete all of the necessary 
notices and paperwork to add names to the ballot in a highly 
compressed  timeframe.  If  the  special  election  were  to  take 
place at a later date, the state and the candidates would have 
No. 16‐2350                                                               15

more time to prepare, but it would likely be even more incon‐
venient and expensive to reach out to voters again, locate vol‐
unteers, advertise, and so forth.6  
    Finally, as the district court observed, opening up the judi‐
ciary to a special election would be “highly disruptive to the 
administration of justice.” Bowes, 2016 WL 2894436, at *4. The 
elected judges would have to take time away from their cases 
and dedicate resources to another campaign. See Gjerstein, 791 
F.2d at 479 (“Special elections not only disrupt the decision‐
making process but also place heavy campaign costs on can‐
didates  ….”).  Even  if  only  sixteen  judges  (out  of  thirty‐six) 
were  affected,  this  would  prove  a  substantial  disruption,  as 
the  Marion  County  judicial  system  accounts  for  approxi‐
mately twenty percent of all cases filed and disposed of in In‐
diana. 
    In weighing these burdens against plaintiffs’ interest in be‐
ing placed  on the ballot and the voters’ interest in casting a 
meaningful vote, the district court reasonably found that the 
balance tips against holding a special election. The prospec‐
tive  relief  granted  by  Common  Cause  ensures  that  all  future 
elections will be held in conformance with the Constitution, 
protecting from this point forward the voters’ interest in cast‐


                                                     
    6 On appeal, plaintiffs take issue with certain of the government’s ar‐
guments as having “no foundation in the record,” including the govern‐
ment’s assertions concerning the likely cost and burden associated with a 
special election. Not only did the government raise these same arguments 
in the district court, where plaintiffs responded to them at length on the 
merits, but it is common sense that holding a special election, especially in 
a compressed timeframe, would entail additional cost and effort for both 
the county and the candidates.  
16                                                      No. 16‐2350 

ing a meaningful vote. Although it is possible that the compo‐
sition of the Marion County judiciary would have been differ‐
ent if not for the unconstitutional law, the Statute’s overall im‐
pact is minimal. At most, three additional Democratic judges 
(the  two  plaintiffs  and  the  ninth‐place  finisher),  comprising 
nineteen percent of the total number of judges elected in 2014, 
otherwise  would  have  been  elected  that  year.  And  im‐
portantly, the constitutional violation here did not stem from 
any discrimination or “invidious or fraudulent intent,” Hen‐
nings v. Grafton, 523 F.2d 861, 864 (7th Cir. 1975), but from a 
misguided effort to assure judicial impartiality. As for plain‐
tiffs’ interest in being placed on the ballot, both acknowledge 
that  they  did  almost  no  campaigning  in  the  2014  primary, 
which illustrates, at least in part, how much they valued that 
right,  and  both  will  have  the  opportunity  to  run  for  office 
again in the regular election in 2018. 
      In  sum,  the  district  court  was within  its  discretion  to 
conclude that plaintiffs’ request for relief was not timely and 
that the state’s significant interest in governing without dis‐
ruption outweighed plaintiffs’ interest in being placed on the 
ballot.  
                           III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.